 



EXHIBIT 10.4
EXECUTIVE SEVERANCE AGREEMENT
     THIS EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”), dated as of the 20th
day of March, 2008 (the “Effective Date”), is entered into by and between
NAVARRE CORPORATION, a Minnesota corporation, (the “Company”), and JOHN TURNER,
an individual residing in the State of Minnesota (the “Executive”).
     WHEREAS, Executive holds the key position of Senior Vice President Global
Logistics and is considered an integral part of Company’s management;
     WHEREAS, the Company and Executive previously entered into a certain
Termination Agreement dated November 1, 2001, in order to secure Executive’s
continued services in the event of any actual or threatened change in control
(the “Original Agreement”);
     WHEREAS, the Company desires to further promote the stability of the
Company by providing the Executive with appropriate assurances with respect to
certain events that result in the Executive’s involuntary termination as
described more fully herein;
     WHEREAS, the Company and Executive mutually desire to replace the Original
Agreement with this Executive Severance Agreement; and
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that this Agreement is in the best interests of the Company and its shareholders
in order to secure Executive’s continued services.
     NOW, THEREFORE, in consideration of the above recitals and the mutual
promises contained in the Agreement, it hereby agreed by and between the parties
as follows:

1.   DEFINITIONS. For purposes of this Agreement the following definitions
apply:

a. “Base Salary” means the Executive’s annualized base salary as adjusted from
time to time.
b. “Cause” means a termination of Executive’s employment by the Company or its
successor due to any of the following:
(i) Executive’s conviction of, or the entering by Executive of a plea of nolo
contendere to, any felony charge or to any non-felony crime involving
misrepresentation, fraud or moral turpitude;
(ii) Executive’s gross neglect, willful malfeasance or willful misconduct in
connection with his employment hereunder which has had or could have a material
adverse effect on the business or reputation of the Company and its
subsidiaries, unless Executive reasonably believed in good faith that such act
or non-act was in the best interests of the Company;
(iii) A substantial and continual refusal by Executive to perform Executive’s
assigned duties, responsibilities or obligations (provided that such duties,
responsibilities or obligations are lawful and further provided that the failure
to perform is not due to incapacity caused by a disability) that continues for
thirty (30) days after receipt by Executive of written notice from the Company
identifying the duties, responsibilities or obligations not being performed;

1



--------------------------------------------------------------------------------



 



(iv) A violation by Executive of any policy of the Company or its successor that
is generally applicable to all employees or all officers of the Company or its
successor including, but not limited to, policies concerning insider trading or
sexual harassment, or the Company’s code of conduct, that Executive knows or
reasonably should know could reasonably be expected to result in a material
adverse effect on the Company or its successor, unless such violation is capable
of being cured and is not cured within thirty (30) days after receipt of notice
thereof from the Company;
(v) Any fraudulent or dishonest action, or failure to act, with respect to the
business or affairs of the Company or its successor or breach of the duty of
loyalty toward the Company or its successor, including, without limitation,
providing false or misleading information to the Company or its successor;
(vi) Executive’s failure to cooperate, if requested by the Board, with any
investigation or inquiry into his or the Company’s (or its successor’s) business
practices, whether internal or external, including, but not limited to
Executive’s refusal to be deposed or to provide testimony at any trial or
inquiry; or
(vii) Any material breach by Executive of the provisions of Paragraphs 5, 6, or
7 of this Agreement, unless such violation is capable of being cured and is not
cured within thirty (30) days after receipt of notice thereof from the Company.
c. “Code” means the Internal Revenue Code of 1986, as amended.
d. “Good Reason” means a termination of Executive’s employment by the Executive
for any of the following events, provided that Executive shall have delivered a
written notice to the Company or its successor within thirty (30) days of his
having actual knowledge of the occurrence of one of such events, stating that he
intends to terminate his employment for Good Reason and specifying the factual
basis for such termination, and such event shall not have been cured by the
Company or its successor within thirty (30) days of the receipt of such notice,
and further provided that the termination of Executive’s employment occurs no
later than six months (6) months following the initial existence of one of such
events:
(i) A material diminution in Executive’s Base Salary from that in effect as of
the Effective Date;
(ii) A material diminution in Executive’s duties, responsibilities or authority
from that in effect as of the Effective Date; or
(iii) A material change in the geographic location of Executive’s principal
place of employment from that in effect as of the Effective Date.
e. “Severance Event” means either: (i) the effective date of the termination of
Executive’s employment by the Company for any reason other than for Cause, or
(ii) the effective date of the termination of Executive’s employment for Good
Reason. A Severance Event shall not include a termination of Executive’s
employment as a result of Executive’s death. The term “termination of
employment” and other similar terms used in this Agreement shall be construed to
have the same meaning as is given to the term “separation from service” in
Section 409A of the Code.

2



--------------------------------------------------------------------------------



 



2.   TERM OF AGREEMENT. This Agreement shall be effective as of the Effective
Date and shall continue through December 31, 2010. As of December 31, 2010, and
on each December 31 thereafter, the Agreement shall automatically be extended
for one additional year unless, not later than the preceding June 30, either
party shall have given notice that such party does not wish to extend the
Agreement term.

3.   TERMINATION OF ORIGINAL AGREEMENT. As of the Effective Date of this
Agreement, the Original Agreement is hereby terminated and of no further force
or effect.

4. SEVERANCE PAYMENTS.
a. Upon the occurrence of a Severance Event, and in consideration of and
contingent upon the execution and delivery by Executive of a mutually agreeable
general release of all claims and expiration of any applicable revocation period
in connection therewith, Executive shall be entitled to a severance payment as
follows:
(i) Subject to Paragraph 4c below, an amount equal to Executive’s then current
Base Salary; and
(ii) In full substitution for Executive’s rights under the Company’s annual
incentive bonus plan, a substitute incentive award equal to the average amount
of the annual incentive award earned and paid to the Executive with respect to
the preceding three (3) fiscal years.

  b.   The severance payment shall be made in a lump sum within thirty (30) days
after the effective date of the termination of employment.     c.   If
applicable, the severance amount provided for in Paragraph 4a(i) above will be
offset by any income protection benefits payable to Executive during the first
twelve months of a qualifying disability under the Company’s group short-term
and long-term disability insurance plans.

d. Notwithstanding the foregoing to the contrary, in no event shall the amount
due and payable hereunder constitute a “Parachute Payment” within the meaning of
the Section 280G(b)(2) of the Code. In the event that any portion of the
severance payment would be deemed a Parachute Payment, the amount of the
severance payment shall be reduced only to the extent necessary to eliminate any
such treatment or characterization.
e. It is the intent of the parties that payments under this Agreement comply
with Section 409A of the Code, and, accordingly, to interpret, to the maximum
extent permitted, this Agreement to be in compliance therewith. If the Executive
notifies the Company in writing (with specificity as to the reason therefore)
that the Executive believes that any provision of this Agreement (or of any
payment of compensation under this Agreement) would cause the Executive to incur
any additional tax or interest under Section 409A of the Code, and the Company
concurs with such belief or the Company (without any obligation whatsoever to do
so) independently makes such determination, the parties shall, in good faith,
reform such provision to try to comply with Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A. To the extent that any provision hereof is modified by the parties
to try to comply with Section 409Aof the Code, such modification shall be made
in good faith and shall, to the maximum extent reasonably possible, maintain the
original intent of the applicable provision without violating the provisions of
Section 409A. Notwithstanding the

3



--------------------------------------------------------------------------------



 



foregoing, the Company shall not be required to assume any economic burden in
connection with compliance or noncompliance with Section 409A of the Code.

5.   CONFIDENTIALITY.

a. Executive acknowledges that his position with Company will bring Executive in
close contact with many confidential affairs of the Company and its
subsidiaries, including, but not limited to, information about costs, profits,
financial data, markets, trade secrets, sales, products, key personnel, pricing
policies, customer lists, development projects, operational methods, technical
processes, plans for future development, business affairs and methods and other
information not readily available to the public. In recognition of the
foregoing, Executive covenants and agrees that:
(i) Executive will keep secret all material confidential matters of the Company
which are not otherwise in the public domain and will not disclose them to
anyone outside of the Company, either during or after the termination of his
Employment, except with the Company’s written consent and except for such
disclosure as is necessary in the performance of Executive’s duties or to the
extent required by an order of a court having competent jurisdiction or under
subpoena from an appropriate government agency; and
(ii) Executive will deliver promptly to the Company on termination of his
employment with the Company, or at any other time the Company may so request,
all memoranda, notes, records, reports and other documents (and all copies
thereof)containing confidential material relating to the Company, which
Executive may then possess or have under his control.

6.   INTELLECTUAL PROPERTY.

a. All right, title, and interest in and to all inventions, patent applications,
patents thereon, know-how and trade secret information, and all copyrightable
material, copyrights, and copyright applications (collectively, “Intellectual
Property”) that Executive conceives or originates, either individually or
jointly with others, and which relate to the business of the Company, will be
the sole and exclusive property of the Company, and Executive hereby irrevocably
assigns and conveys the sole and exclusive right, title and interest therein,
free and clear of any liens or other encumbrances. Such Intellectual Property
shall include, but not be limited to, Intellectual Property that:
(i) Is based on any confidential or proprietary information of the Company or of
any vendor, supplier or customer of the Company;
(ii) Is related to the actual business of or research and development of the
Company;
(iii) Was developed with use of materials, employees, supplies or facilities of
the Company; or
(iv) Was funded by the Company.
b. Executive agrees to execute promptly any papers and perform promptly any
other reasonable acts necessary to assist the Company to perfect all rights,
including all Intellectual Property rights, reserved or conveyed thereto
hereunder. Executive agrees to render promptly aid and assistance to the Company
in any interference or litigation pertaining to such Intellectual Property, and
all reasonable expenses therefor incurred by Executive at the request of the
Company will be borne by the Company.

4



--------------------------------------------------------------------------------



 



c. Executive will promptly disclose to the Company all Intellectual Property
conceived or originated pursuant to his employment.
d. Executive warrants that in the event that Executive creates any original
materials or uses any proprietary information in rendering services, none of
such material shall infringe any copyrights, trade secrets, rights of privacy,
or any other rights of others.

7.   NONSOLICITATION. Executive covenants and agrees that during his employment
with the Company and for a period of two (2) years thereafter he will not,
directly or indirectly, as a principal, officer, director, shareholder, partner,
member, employee, consultant, independent contractor, agent or executive or in
any other capacity whatsoever, without the prior written consent of the Company,
solicit or attempt to solicit or encourage any person, who is then, or was
within the then most recent 12-month period, to the knowledge of Executive, an
employee, agent, consultant or representative of the Company, to become an
employee, agent, representative or consultant of or to Executive or any other
individual or entity.

8.   ASSIGNMENT. This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the Company’s successors and assigns. Neither
this Agreement nor any of the rights, interests or obligations hereunder may be
assigned by Executive.

9.   SEVERABILITY. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or
unenforceable or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. In furtherance and not in limitation of the foregoing, should the
duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably be covered.
Executive acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement be given the construction which renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.

10.   COMPLETE AGREEMENT. This Agreement contains the complete agreement between
the parties with respect to the subject matter hereof and supersedes any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter hereof in any way. No
person, whether or not an officer, agent, employee or representative of any
party, has made or has any authority to make for or on behalf of that party any
agreement, representation, warranty, statement, promise, arrangement or
understanding not expressly set forth in this Agreement (“Parole Agreements”).
The parties acknowledge that in entering into this Agreement, they have not
relied and will not in any way rely upon any Parole Agreements.

11.   COUNTERPARTS. This Agreement may be executed in one or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together, when delivered, will constitute one and the
same instrument.

12.   GOVERNING LAW; CHOICE OF FORUM; ENFORCEMENT. The internal law, without
regard to conflicts of laws principles, of the State of Minnesota will govern
all questions concerning the construction, validity and interpretation of this
Agreement and the performance of the obligations imposed by this Agreement. Any
and every legal proceeding arising out of or in connection with this

5



--------------------------------------------------------------------------------



 



    Agreement shall be brought in the appropriate courts of the State of
Minnesota, and each of the parties hereto consents to the exclusive jurisdiction
of such courts.

13.   INJUNCTIVE RELIEF. Executive agrees that it would be difficult to
compensate the Company fully for damages for any violation of the provisions of
Paragraphs 3, 4 and 5 of this Agreement. Accordingly, Executive specifically
agrees that the Company shall be entitled to injunctive relief to enforce the
provisions of such Paragraphs.

14.   NO WAIVER. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there by any estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.

15.   MODIFICATION. This Agreement may not be altered, modified or amended
except by an instrument in writing signed by Executive and the Company.

       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

              NAVARRE CORPORATION       EXECUTIVE
 
           
By:
           
 
           
 
  Cary L. Deacon       John Turner
Its:
  President and CEO        

6